DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received October 27, 2022:
Claims 6-8 and 16-18 have been withdrawn in light of the amendment.  Claims 1-5, 9-15, and 19-20 are pending with claims 4-5 and 14-15 withdrawn as being drawn to unelected species.
The core of the previous prior art rejection is maintained with slight changes made in light of the amendment.  All changes to the rejection are necessitated by the amendment.  Thus the action is final.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 9-12, 16-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/075469 (McDonald et al.) in view US 2017/0200943 (Kawakami).
	As to claim 1, McDonald et al. teach a battery comprising: a silicon-based anode (recognized active material, para 0026; presence of anode, para 0033), an electrolyte (para 042, 0104), and a cathode (para 0033), wherein the cathode comprises an active material (LCO (lithium cobalt oxide); para 0026, 0113; table 2) and a conductive polymer monomer additive comprising a thiophene (as elected) (poly(3-4-ethylenedioxythiophene) (PEDOT)) (para 0023, 0115).  
	McDonald et al. teach PEDOT:PSS being in 5% weight (table 2, see para 0114).  Additionally, the monomer ratio of PEDOT:PSS is in a ratio of 1:2.5 (para 0091).  Accordingly, the amount of PEDOT (conductive polymer monomer additive) is 1.43% ((1/3.5)*5).  Although this amount is not 1% or less, it is close to 1% (as 1.43% as an amount out of 100 parts is close to 1 %).  It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor.  Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  Claims that differ from the prior art only by slightly different (non-overlapping) ranges are prima facie obvious without a showing that the claimed range achieves unexpected results relative to the prior art. (In re Woodruff, 16 USPQ2d 1935,1937 (Fed. Cir. 1990)). Also see MPEP §2144.05(I).
	Although McDonald et al. recognizes the use of silicon as the active material (para 0026), McDonald et al. do not teach the anode comprises an active material that comprises between 50% to 95% silicon.  
	However, Kawakami teach of a battery with an anode having silicon as the active material, specifically as a main component of 50-99% by weight (para 0051). The combination of the amount of silicon active material (50-99% by weight, taught by Kawakami) as applied to a silicon anode (as in McDonald et al.) would yield the predictable result of providing an operable anode for a battery.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to combine the teaching of Kawakami regarding having 50-99% weight of silicon in an anode (overlaps claimed range of 50-95% weight, thus renders it obvious) with that of McDonald et al. (silicon active material anode), as the combination would yield the predictable result of providing an operable anode.  “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
	As to claim 2, McDonald et al. exemplify lithium cobalt oxide (LCO) as the cathode active material (para 0026, 0113; table 2).  
	As to claim 9, McDonald et al. teach a lithium ion battery (abs).
	As to claim 10, McDonald et al. teach the electrolyte comprises a liquid (para 0094 exemplifies a liquid electrolyte)
	As to claim 11, McDonald et al. teach a method of forming a battery comprising: a silicon-based anode (recognized active material, para 0026; presence of anode, para 0033), an electrolyte (para 042, 0104), and a cathode (para 0033), wherein the cathode comprises an active material (LCO (lithium cobalt oxide); para 0026, 0113; table 2) and a conductive polymer monomer additive comprising a thiophene (as elected) (poly(3-4-ethylenedioxythiophene) (PEDOT)) (para 0023, 0115).
	McDonald et al. teach PEDOT:PSS being in 5% weight (table 2, see para 0114).  Additionally, the monomer ratio of PEDOT:PSS is in a ratio of 1:2.5 (para 0091).  Accordingly, the amount of PEDOT (conductive polymer monomer additive) is 1.43% ((1/3.5)*5).  Although this amount is not 1% or less, it is close to 1% (as 1.43% as an amount out of 100 parts is close to 1 %).  It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor.  Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  Claims that differ from the prior art only by slightly different (non-overlapping) ranges are prima facie obvious without a showing that the claimed range achieves unexpected results relative to the prior art. (In re Woodruff, 16 USPQ2d 1935,1937 (Fed. Cir. 1990)). Also see MPEP §2144.05(I).
	Although McDonald et al. recognizes the use of silicon as the active material (para 0026), McDonald et al. do not teach the anode comprises an active material that comprises between 50% to 95% silicon.  
	However, Kawakami teach of a battery with an anode having silicon as the active material, specifically as a main component of 50-99% by weight (para 0051). The combination of the amount of silicon active material (50-99% by weight, taught by Kawakami) as applied to a silicon anode (as in McDonald et al.) would yield the predictable result of providing an operable anode for a battery.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to combine the teaching of Kawakami regarding having 50-99% weight of silicon in an anode (overlaps claimed range of 50-95% weight, thus renders it obvious) with that of McDonald et al. (silicon active material anode), as the combination would yield the predictable result of providing an operable anode.  “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
	As to claim 12, McDonald et al. exemplify lithium cobalt oxide (LCO) as the cathode active material (para 0026, 0113; table 2).  
	As to claim 19, McDonald et al. teach a lithium ion battery (abs).  The electrolyte comprises a liquid (para 0094 exemplifies a liquid electrolyte).
Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDonald et al., as applied to claims 1 and 11 above, in view of JP 2017-041355A (Yamamoto et al.) and US 2015/0050555 (Fukumine et al.). 
	As to claim 3, McDonald et al. teach the conductive polymer monomer additive comprises poly(3-4-ethylenedioxythiophene) (PEDOT) (formula (I), see below) or a derivative thereof (para 0023), wherein derivatives include substituted versions, including carboxy substitutions/functionalizations (as long as conductivity is maintained) (para 0067, 0083, 0087).

    PNG
    media_image1.png
    185
    208
    media_image1.png
    Greyscale
Formula (1)
	McDonald et al. do not teach that the thiophene is selected from 3,4-thiophenedicarboxylic anhydride (TDCA), 3,4-difluoro-2,5-bis(trimethylsilyl)thiophene (DFBTST), or thiophene- 2-carboxylic anhydride (TCA).  
	However, Yamamoto et al. teach of using 3,4-thiophenedicarboxylic anhydride (TDCA) within a battery to suppress battery swelling (abs; and “means for solving problems” and “industrial applicability on pp 2-3).  The motivation of using 3,4-thiophenedicarboxylic anhydride (TDCA) as the specific thiophene within the polymer is to help suppress battery swelling by reducing decomposition of the electrolyte (para 0021, last paragraph on p4).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to use 3,4-thiophenedicarboxylic anhydride (TDCA) as the specific thiophene within the polymer (as taught by Yamamoto et al., and as applied to the thiophene of McDonald et al.) in order to help suppress battery swelling by reducing decomposition of the electrolyte.  At this point Fukumine et al. is relied upon to show that one of ordinary skill in the art would have an expectation of success regarding combination, as electrolytic solution additives that function to suppress electrolytic solution additives are known to be included in positive electrodes with an expectation of success (para 0194).
	As to claim 13, McDonald et al. teach the conductive polymer monomer additive comprises poly(3-4-ethylenedioxythiophene) (PEDOT) (formula (I), see below) or a derivative thereof (para 0023), wherein derivatives include substituted versions, including carboxy substitutions/functionalizations (as long as conductivity is maintained) (para 0067, 0083, 0087).

    PNG
    media_image1.png
    185
    208
    media_image1.png
    Greyscale
Formula (1)
	McDonald et al. do not teach that the thiophene is selected from 3,4-thiophenedicarboxylic anhydride (TDCA), 3,4-difluoro-2,5-bis(trimethylsilyl)thiophene (DFBTST), or thiophene- 2-carboxylic anhydride (TCA).  
	However, Yamamoto et al. teach of using 3,4-thiophenedicarboxylic anhydride (TDCA) within a battery to suppress battery swelling (abs; and “means for solving problems” and “industrial applicability on pp 2-3).  The motivation of using 3,4-thiophenedicarboxylic anhydride (TDCA) as the specific thiophene within the polymer is to help suppress battery swelling by reducing decomposition of the electrolyte (para 0021, last paragraph on p4).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to use 3,4-thiophenedicarboxylic anhydride (TDCA) as the specific thiophene within the polymer (as taught by Yamamoto et al., and as applied to the thiophene of McDonald et al.) in order to help suppress battery swelling by reducing decomposition of the electrolyte.  At this point Fukumine et al. is relied upon to show that one of ordinary skill in the art would have an expectation of success regarding combination, as electrolytic solution additives that function to suppress electrolytic solution additives are known to be included in positive electrodes with an expectation of success (para 0194).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDonald et al. in view of Yamamoto et al. and Fukumine et al. 
	As to claim 20, McDonald et al. teach a cathode comprising: an active material (LCO – lithium cobalt oxide) and at least one conductive polymer monomer additive comprising a thiophene (as elected) poly(3-4-ethylenedioxythiophene) (PEDOT) (para 0023 0026, 0113, table 2 in para 0114).  Additionally, McDonald et al. teach the conductive polymer monomer additive may be derivates of poly(3-4-ethylenedioxythiophene) (PEDOT) (formula (I), see below) (para 0023), wherein derivatives include substituted versions, including carboxy substitutions/functionalizations (as long as conductivity is maintained) (para 0067, 0083, 0087).

    PNG
    media_image1.png
    185
    208
    media_image1.png
    Greyscale
Formula (1)
	McDonald et al. teach PEDOT:PSS being in 5% weight (table 2, see para 0114).  Additionally, the monomer ratio of PEDOT:PSS is in a ratio of 1:2.5 (para 0091).  Accordingly, the amount of PEDOT (conductive polymer monomer additive) is 1.43% ((1/3.5)*5).  Although this amount is not 1% or less, it is close to 1% (as 1.43% as an amount out of 100 parts is close to 1 %).  It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor.  Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  Claims that differ from the prior art only by slightly different (non-overlapping) ranges are prima facie obvious without a showing that the claimed range achieves unexpected results relative to the prior art. (In re Woodruff, 16 USPQ2d 1935,1937 (Fed. Cir. 1990)). Also see MPEP §2144.05(I).
	McDonald et al. do not teach that the thiophene (elected) is selected from 3,4-thiophenedicarboxylic anhydride (TDCA), 3,4-difluoro-2,5-bis(trimethylsilyl)thiophene (DFBTST), or thiophene- 2-carboxylic anhydride (TCA).  
	However, Yamamoto et al. teach of using 3,4-thiophenedicarboxylic anhydride (TDCA) within a battery to suppress battery swelling (abs; and “means for solving problems” and “industrial applicability on pp 2-3).  The motivation of using 3,4-thiophenedicarboxylic anhydride (TDCA) as the specific thiophene within the polymer is to help suppress battery swelling by reducing decomposition of the electrolyte (para 0021, last paragraph on p4).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to use 3,4-thiophenedicarboxylic anhydride (TDCA) as the specific thiophene within the polymer (as taught by Yamamoto et al., and as applied to the thiophene of McDonald et al.) in order to help suppress battery swelling by reducing decomposition of the electrolyte.  At this point Fukumine et al. is relied upon to show that one of ordinary skill in the art would have an expectation of success regarding combination, as electrolytic solution additives that function to suppress electrolytic solution additives are known to be included in positive electrodes with an expectation of success (para 0194).
Response to Arguments
Applicant's arguments filed October 27, 2022 have been fully considered but they are not persuasive. 
	Regarding the rejection over McDonald et al. alone, Applicant argues that the incorporation of claim 8 overcomes the rejection, as claim 8 was never rejected over McDonald et al. by itself.
	Examiner agrees with Applicant’s assessment; however, claim 8 was previously rendered obvious using Kawakami as a secondary reference.  Accordingly, a similar rejection is applied to the newly cited claim limitations.  Thus, the arguments regarding obviousness as a whole are not persuasive, and the rejection of record is maintained.
	Regarding the rejections relying upon McDonald et al. in combination with Yamamoto et al. and Fukumine et al., Applicant argues (a) with respect to claims 3 and 13 that incorporation of claim 8 overcomes the rejection, as claim 8 was never rejected over McDonald et al. in view of Yamamoto et al. and Fukumine et al., and (b) with respect to claim 20, including the limitations of claim 7, wherein (c) Applicant further argues that that the Office Action made an incorrect calculation wherein the correct calculation yields a lower limit of 2%  ((1/2.5)*5) (instead of 1.43% (1/3.5)*5)), which is not close to 1% to render obvious 1%.
	Examiner submits:
With respect to (a): 	Examiner agrees with Applicant’s assessment; however, claim 8 was previously rendered obvious using Kawakami as a secondary reference.  Accordingly, a similar rejection is applied to the newly cited claim limitations.  Thus, the arguments regarding obviousness as a whole are not persuasive, and the rejection of record is maintained.
With respect to (b): The limitations to claim 7 have been rendered obvious previously (as currently seen in the rejection to claim 1).  The same reasoning has been relied upon to render the limitation obvious as incorporated in claim 20.
With respect to (c): Examiner respectfully disagrees that the calculation within the Office Action is incorrect.  The ratio (1:2.5) given is to show the amounts of the components individually.  To determine a percentage weight total, the total amount of components serves as the denominator (i.e. 1+2.5=3.5, rather than just 2.5 by itself).  As a simplified example if there is a 1:9 ratio of A:B.  To find the percentage ratio of A, the amount of A is divided by the amount of A+B (i.e. 1/10 or 10% rather than 1/9 or 11%).  Accordingly, Applicant’s arguments, which is drawn to 2% not being close to 1% is not commensurate in scope with the rejection and with the teaching of the prior art and cannot be found to be persuasive.  Additionally, although Examiner disagrees with Applicant’s submission of the amount McDonald teaches, Examiner further disagrees with Applicant’s assessment that 2% is much different than 1% such that obviousness is not met.  Applicant has not provided any reasoning as to why 2% (compared to 1%) is not more than a minor difference, and thus the statement is a conclusory statement that cannot be found to be persuasive.
Thus the arguments are not persuasive, and the rejection of record is maintained.  
	Applicant argues that Kawakami does not teach of a conductive polymer monomer cathode additives and thus there is no motivation to combine Kawakami with McDonald.  
	Examiner respectfully disagrees.  Kawakami is not directed towards teaching the cathode.  Rather, Kawakami teaches the limitations regarding a silicon anode, wherein McDonald et al. also recognizes a silicon anode (para 0026).  Accordingly, Applicant’s argument is mere piecemeal analysis that fails to take the combination into account.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Additionally, it is unsure why a combination between silicon anodes would not be proper, or why MPEP 2141 regarding combining for predictable results (rather than using the teaching-suggestion-motivation analysis, which has been determined to be too rigid) would not be proper.  Thus, the argument is not persuasive, and the rejection of record is maintained.
	Applicant argues that the claimed invention regarding the monomer additive in 1% or less and an anode comprising between 50-95% silicon lacks rationale as to why one of ordinary skill would be motivated to arrive at the claimed features, wherein the art provides no such guidance.
	Examiner respectfully disagrees. McDonald renders obvious a monomer additive in 1% or less.  The pertinent teaching is reiterated herein for clarity’s sake.
	“McDonald et al. teach PEDOT:PSS being in 5% weight (table 2, see para 0114).  Additionally, the monomer ratio of PEDOT:PSS is in a ratio of 1:2.5 (para 0091).  Accordingly, the amount of PEDOT (conductive polymer monomer additive) is 1.43% ((1/3.5)*5).  Although this amount is not 1% or less, it is close to 1% (as 1.43% as an amount out of 100 parts is close to 1 %).  It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor.  Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  Claims that differ from the prior art only by slightly different (non-overlapping) ranges are prima facie obvious without a showing that the claimed range achieves unexpected results relative to the prior art. (In re Woodruff, 16 USPQ2d 1935,1937 (Fed. Cir. 1990)). Also see MPEP §2144.05(I).”
With respect to the anode limitations (silicon between 50-90%): 
	Although McDonald et al. recognizes the use of silicon as the active material (para 0026), McDonald et al. do not teach the anode comprises an active material that comprises between 50% to 95% silicon.  The pertinent teaching is reiterated herein for clarity’s sake.
	“However, Kawakami teach of a battery with an anode having silicon as the active material, specifically as a main component of 50-99% by weight (para 0051). The combination of the amount of silicon active material (50-99% by weight, taught by Kawakami) as applied to a silicon anode (as in McDonald et al.) would yield the predictable result of providing an operable anode for a battery.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to combine the teaching of Kawakami regarding having 50-99% weight of silicon in an anode (overlaps claimed range of 50-95% weight, thus renders it obvious) with that of McDonald et al. (silicon active material anode), as the combination would yield the predictable result of providing an operable anode.  “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).”
Again, Examiner would like to emphasize that MPEP 2141(I) does not require following the overly rigid teaching-suggestion-motivation test to show obviousness (note: Applicant’s argument appears to be drawn towards motivation).  Rather MPEP 2141(I) sets forth that obviousness can be established via the following principle: “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id . at ___, 82 USPQ2d at 1396.” It is unsure how the rejection does not clearly set forth a combination regarding predictable use of prior art elements, or how the rejection does not meet the criteria set forth by MPEP 2141 to show obviousness.  Thus, the arguments are not persuasive, and the rejection of record is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942. The examiner can normally be reached a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENIA WANG/Primary Examiner, Art Unit 1759